Name: Commission Regulation (EC) No 895/96 of 20 May 1996 amending Regulation (EC) No 454/95 laying down detailed rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  processed agricultural produce;  consumption;  distributive trades
 Date Published: nan

 21 . 5. 96 EN Official Journal of the European Communities No L 121 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 895/96 of 20 May 1996 amending Regulation (EC) No 454/95 laying down detailed rules for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Article 1 Regulation (EC) No 454/95 is amended as follows :Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Articles 6 (6), 28 and 30 thereof, 1 . Article 12 (5) is replaced by the following: '5. The aid shall be paid on application by the inte ­ rested party at the latest within 120 days of the last day of contractual storage . However, if an administrative enquiry into entitlement to the aid is under way, payment shall not be made until entitlement has been recognized . After 60 days of contractual storage a single advance payment of the aid may be made at the storers request, on condition that he lodges a security equal to the advance payment plus 10 % . The advance shall be calculated on the basis of a storage period of 90 days .' Whereas Article 12 (5) of Commission Regulation (EC) No 454/95 (3), as amended by Regulation (EC) No 331 /96 (4), lays down certain detailed rules on the payment of aid for the private storage of butter, whereas, as a result of a discrepancy between the various language versions and the original text of that paragraph, the amendment introduced by Regulation (EC) No 331 /96 has had different effects depending on the language version concerned; whereas, to resolve the problem and to remove all ambiguity, the text of Article 12 (5) should be adopted again with effect from the date of entry into force of the last amendment; 2. The fourteenth indent in Annex II is replaced by the following text:  perinteinen meijerivoi / traditionellt mejerismÃ ¶r" as regards Finnish butter,'. Whereas Annex II to Regulation (EC) No 454/95 contains references to the national quality classes of butter, whereas the reference for Finnish butter should be amended to take account of an amendment to national legislation thereon; Article 2 Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Milk and Milk Products, This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply from 27 February 1996. (') OJ No L 148, 28 . 6. 1968 , p. 13 . (J) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 46, 1 . 3 . 1995, p. 1 . (4) OJ No L 47, 24. 2. 1996, p. 10 . No L 121 /2 EN Official Journal of the European Communities 21 . 5. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1996 . For the Commission Franz FISCHLER Member of the Commission